ITEMID: 001-79269
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ASLAN AND ÖZSOY v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1
TEXT: 4. The applicants were born in 1965 and 1936 respectively and live in Hatay.
5. On various dates, the applicants bought plots of land (nos. 1879 and 1878 respectively) near the coast in Hatay. The first applicant opened a wedding hall on the premises. The second applicant ran a cafeteria and a boarding house.
6. In 1995 the Samandağ Municipality, acting on behalf of the Treasury, requested the Samandağ Court of First Instance to determine whether the applicants’ plots of land were located within the coastline. A group of experts, composed of a geomorphologist, a cartography engineer and an agricultural engineer, appointed by the court, inspected the applicants’ land and concluded that they were located within the coastline.
7. Following the conclusions of the experts’ report, the Treasury filed two separate actions before the Samandağ Court of First Instance, requesting the annulment of the applicants’ title deeds to the lands on the ground that they were located within the coastline.
8. On 30 December 1999 and 24 December 1999 respectively, the Samandağ Court of First Instance, after having obtained additional experts’ reports, upheld the request of the Treasury and decided to annul the title deeds of the applicants to the plots of land. In its decisions, the court held that, pursuant to domestic law, coasts could not be subject to private ownership and that, therefore, the applicants could not rely on the argument that they had acted bona fides and on the fact that they had constructed buildings on the site. The Court of Cassation dismissed the applicants’ appeals on 10 July 2001 and 3 October 2000 respectively.
9. On various dates the applicants requested the Court of Cassation to rectify its decision submitting, inter alia, that the right to property was protected under international conventions, the constitution and the domestic law, and that the domestic courts had deprived them of their property rights without proper examination. The Court of Cassation dismissed the applicants’ requests on 17 January 2002 and 19 April 2001 respectively. These decisions were served on the applicants on 18 February 2002 and 24 May 2001 respectively.
10. The relevant domestic law and practice in force at the material time are outlined in the Doğrusöz and Aslan v. Turkey judgment (no. 1262/02, § 16, 30 May 2006).
